DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder "module" that is coupled with functional language "configured to …" without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  See MPEP 2181.  Such claim limitations are: "a receiving module," "a processing module," "a pairing module," and "an analysis module" in claim 11; "a constructing module," "a pre-processing module," and "a point cloud segmenting module" in claim 13; "a first graphical display module" in claim 16; "a second graphical display module" in claim 17; "a calculating module" in claim 18; and "a statistical analysis module" in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid /them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, Jr. (US 8,400,448; hereinafter "Doyle") in view of Shors et al. (US 017/0142405; hereinafter "Shors").
Regarding claim 1, Doyle discloses A three-dimensional environment analysis method ("measurements within any 3D scene," col. 5, line 5), comprising: receiving original point cloud data of a working environment; processing a map constructed on the basis of the original point cloud data ("The software works with … LIDAR data," col. 6, line 59-61); and subjecting the one or more adjacent ground-wall pair sets to ray tracing analysis ("LOS employs the simplest type of ray tracing," col. 5, lines 20-25; see ground-wall pairs in Figs. 4-5) in order to obtain a line-of-sight zone and a non-line-of-sight zone in the working environment ("All objects viewable within a 360-degree sphere around the viewer(s) are color-coded. The color-coding will indicate visible, non-visible, and nearly-visible areas," col. 5, lines 15-20).
Doyle does not specifically describe separate out a ground surface, a wall surface and an obstacle in the working environment; pairing the ground surface with the wall surface according to the degree of proximity between the ground surface and wall surface that are separated out to form one or more adjacent ground-wall pair sets.
In the same art of 3D environment analysis, Shors teaches processing a map constructed on the basis of original point cloud data ("utilizes the depth images … to build a three-dimensional model," para. 43) in order to separate out a ground surface ("automatic reconstruction of the proximal ground plane," para. 40), a wall surface ("detect walls automatically," para. 50) and an obstacle in the working environment ("Some areas may be occupied with objects including furniture," para. 91); pairing the ground surface with the wall surface according to the degree of proximity between the ground surface and wall surface that are separated out to form one or more adjacent ground-wall pair sets ("approximate wall/floor intersection point pairs," para. 60; "define these junctures or intersections between the ground plane and a wall," para. 50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Shors to Doyle.  The motivation would have been "for improving the ability of depth cameras and vision cameras to resolve both proximal and distal objects" (Shors, para. 2).
Regarding claim 2, the combination of Doyle and Shors renders obvious receiving original point cloud data generated by a laser detection and ranging system or a depth camera ("LIDAR data," Doyle, col. 6, line 59-61).
Regarding claim 6, the combination of Doyle and Shors renders obvious visualizing the ground surface, wall surface and obstacle in a graphical user interface for a user to browse and mark ("Color coding is performed for every surface in any 3D scene," Doyle, col. 5, lines 10-20; "Colors are selectable by the user," Doyle, col. 5, lines 30-35).
Regarding claim 7, the combination of Doyle and Shors renders obvious for a three-dimensional point or three-dimensional region in the working environment that is selected by a user, graphically displaying the line-of-sight zone and non-line-of-sight zone ("the associated screen pixel is shaded red to indicate a direct line-of-sight to the sniper … the screen pixel is shaded green to indicate that the sniper cannot see this area," Doyle, col. 5, lines 25-35).
Regarding claims 11, 12, 16, and 17, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 2, 6, and 7, respectively.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doyle and Shors, and further in view of Zhang et al. (US 2020/0349761; hereinafter "Zhang").
Regarding claim 3, the combination of Doyle and Shors does not disclose using a SLAM technique to process the original point cloud data so as to construct a 3D map of the working environment; subjecting the map to pre-processing in order to remove noise and/or abnormal values; and segmenting the pre-processed map in order to extract a ground surface, a wall surface and an obstacle in the working environment.
In the same art of 3D environment analysis, Zhang teaches using a SLAM technique to process the original point cloud data so as to construct a 3D map of the working environment ("data that may be acquired by the SLAM system include … point cloud data," para. 18); subjecting the map to pre-processing in order to remove noise and/or abnormal values ("reduce the noise properties of observed surfaces," para. 20); and segmenting the pre-processed map ("point normals help one to segment the data more intelligently," para. 22) in order to extract a ground surface, a wall surface and an obstacle in the working environment ("flat floors, walls and signs, for example, result in mesh surfaces," para. 23).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhang to the combination of Doyle and Shors.  The motivation would have been for "higher accuracy" (Zhang, para. 23).
Regarding claim 13, it is rejected using the same citations and rationales set forth in the rejection of claim 3.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doyle and Shors, and further in view of Ouzana (US 2008/0122834").
Regarding claim 4, the combination of Doyle and Shors does not disclose for each of n wall points on the wall surface in each pair set, tracing m light rays from said each wall point to m points on the ground surface in said each pair set; if no obstacle and no wall surface is encountered in the course of transmission of a first of the m light rays, then said first light ray is identified as being line-of-sight transmitted; and if an obstacle or wall surface is encountered in the course of transmission of a second of the m light rays, then said second light ray is identified as being non-line-of-sight transmitted.
In the same art of 3D environment analysis, Ouzana teaches for each of n wall points on the wall surface in each pair set, tracing m light rays from said each wall point to m points on the ground surface in said each pair set; if no obstacle and no wall surface is encountered in the course of transmission of a first of the m light rays, then said first light ray is identified as being line-of-sight transmitted; and if an obstacle or wall surface is encountered in the course of transmission of a second of the m light rays, then said second light ray is identified as being non-line-of-sight transmitted (see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ouzana to the combination of Doyle and Shors.  The motivation would have been "to more accurately simulate actual conditions" (Ouzana, para. 25).
Regarding claim 5, the combination of Doyle, Shors, and Ouzana renders obvious for each of the n wall points, acquiring the numbers and lengths of light rays identified as being line-of-sight transmitted and non-line-of-sight transmitted respectively ("determines the actual distance between pairs of 3D points of interest," Ouzana, para. 20; "3D lines of sight between … which are too long," Ouzana, para. 25; "the total number of 3D lines of sight between all pairs of 3D points of interest … the total number of unobstructed 3D lines of sight intercepting the security wall," Ouzana, para. 27; see claim 4 for motivation to combine).
Regarding claims 14 and 15, they are rejected using the same citations and rationales set forth in the rejections of claims 4 and 5, respectively.

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
There are known methods for calculating ideal anchor point positions.  For example, Barros et al. (US 2018/0176797), Caminiti et al. (US 6,771,932), and Boyd et al. (US 6,366,242) each disclose optimizing coverage and locations for wireless communications nodes.  However, none of these references teach based on the ray tracing analysis, calculating and outputting an ideal anchor point position on the wall surface, the ideal anchor point position is configured to minimize a number of non-line-of-sight situations in a preselected region in the entire working environment (claims 8 and 18) or providing a statistical analysis of the relationship between the number/installation positions of deployed anchor points on the wall surface and the area ratio of the non-line-of-sight region to the line-of-sight region (claims 9 and 19).  These claim limitations are not necessarily allowable per se, but are considered nonobvious when taken in combination with the limitations of the parent claim (especially the forming of the ground-wall pair sets from the point cloud data and subjecting them to ray tracing to determine the line-of-sight and non-line-of-sight zones).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611